Case 1:19-cv-06458-GBD Document12 Filed 12/04/19 Page1of1

THE WEITZ LAW FIRM, P.A.

 

 

pone Bank of America Building
USOC SDNY 18305 Biscayne Blvd., Suite 214
DOCUMENT Aventura, Florida 33160
ELECTRONICALLY FILED
December 4, #
al a
VIA CM/EC BATE FILED: DEC. 05 2019

 

 

 

 

Honorable Judge-Greorgpes—Bantets
United States District Court
Southern District of New York

500 Pearl Street - Courtroom 11A
New York, New York 10007

 

Re: Girotto v. PAAM Group Inc., d/b/a Nirvana Restaurant, et al.
Case 1:19-cv-06458-GBD

Dear Judge Daniels:
The undersigned represents the Plaintiff in the above-captioned matter.

The Initial Pretrial Conference in this matter is currently scheduled for December 12, 2019
at 9:30 a.m., in Your Honor's Courtroom. Unfortunately, none of the Defendants have yet to
appear and/or answer in this matter, though properly served [D.E. 8 & D.E. 9]. The undersigned
counsel has undertaken additional efforts including follow-up correspondence via Federal Express
with a copy of the Summons and Complaint to the subject facility location, and likewise to the
corporate address in order to facilitate contact from defendants.

As such, in order to afford additional time for the Defendants to formally appear and
engage in productive subsequent settlement discussions, the undersigned hereby respectfully
requests a 30-day adjournment of next week’s Conference to a date in early January, or any
other date most convenient to this Honorable Court.

Thank you for your consideration of this second adjournment request.
Sincerely,

By:_/S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff
Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com
